t c summary opinion united_states tax_court grant morgan wood petitioner v commissioner of internal revenue respondent docket no 20625-11s filed date grant morgan wood pro_se craig a ashford for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all other section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issue for decision is whether petitioner is entitled to dependency_exemption deductions and a dollar_figure child_tax_credit relating to two of his nephews background this case was submitted for decision under rule on the basis of written and orally agreed facts petitioner resided in utah at the time the petition was filed during petitioner worked for a large healthcare provider as an it specialist and earned a good salary over a period of years including petitioner regularly and generously sent substantial funds to his divorced brother who lived in pocatello idaho and who was raising eight children including two boys under the age of in both boys lived in idaho with their father petitioner sent the funds to assist his brother with the substantial costs of raising the eight children and to make it possible for his brother not to lose his home in foreclosure at some point a judge in the fourth judicial district_court of utah county apparently ordered that the boys’ father not the boys’ mother was entitled to claim dependency_exemptions for the boys on his individual federal_income_tax return petitioner claimed dependency_exemption deductions of dollar_figure dollar_figure for each child and a dollar_figure child_tax_credit with respect to two of his brother’s boys for the two boys’ mother also filed an individual federal_income_tax return on which she claimed dependency_exemption deductions and a child_tax_credit with respect to the boys on audit respondent disallowed the dependency_exemption deductions of dollar_figure and the dollar_figure child_tax_credit petitioner claimed discussion under sec_151 and sec_152 and d a taxpayer is allowed dependency_exemptions with respect to children who among other requirements lived with the taxpayer for more than one-half of the year and who received more than one-half of their annual support from the taxpayer petitioner acknowledges that the two boys with respect to whom he claims dependency_exemption deductions and a child_tax_credit lived with their father in idaho not with petitioner in utah petitioner also acknowledges that he does not know whether the funds he provided for the support of the boys constituted more than half of their support and accordingly has not established as a fact in this case that the support_test was met under sec_24 a taxpayer does not qualify for a child_tax_credit with respect to a child for whom the taxpayer is not entitled to a dependency_exemption deduction as reflected in the following dialogue that occurred at the hearing in this case petitioner seems to acknowledge that under the legal limitations applicable to dependency_exemption deductions and the child_tax_credit he does not qualify but he attempts to raise a policy argument against application in his case of these statutory limitations as follows the court are you aware of this requirement that because you’re the uncle and they don’t live with you that you’re not eligible for the dependency -- for these credit -- exemption and credit petitioner i wanted to have the court tell me that it is in the interest of the united_states government that i -- instead of providing the support and getting the credit for it which all of that credit goes back to my brother instead of doing that the government would rather that my brother and his eight kids not be able to make their mortgage payments get -- lose their house you know and then have those kids come and live with me then i get to qualify for that dependency the court it doesn’t quite follow you can still send the money to idaho petitioner but i’m able -- or more able to do this when i have that credit the court you can still do it without the credit and the exemption the government is not telling you you can’t send money to idaho to help your family and their kids petitioner i understand that the court are you saying you only would send the money because of the credit and the exemptions petitioner i’m saying that enables me to help them the court so you’ll stop sending the money if you don’t get the credit petitioner i won’t be able to send them the credit that i receive the court you won’t be able to send them as much petitioner right the court you can still send them what you can petitioner right the court well good for you petitioner’s policy argument is hollow in and in open and future years if petitioner’s brother is entitled to the dependency_exemption deductions and the child_tax_credit relating to the two boys as appears likely depending of course on the facts petitioner’s brother will not need to receive the comparable amounts indirectly through petitioner petitioner’s brother’s federal_income_tax liabilities would be reduced as a result of the deductions and the credit and petitioner can supplement those amounts by sending additional funds to his brother’s family in idaho if the amounts are not comparable because of differences in the tax situations of petitioner and his brother so be it that is something the federal_income_tax law does not attempt to guarantee we sustain respondent’s disallowance of the claimed dependency_exemption deductions and the child_tax_credit with regard to petitioner’s brother’s two boys to reflect the foregoing decision will be entered for respondent
